SECURITIES & EXCHANGE COMMISSION FORM 10-Q [ X ]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2011. [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number:0-30106 PACIFIC CONTINENTAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) OREGON 93-1269184 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 111 West 7th Avenue Eugene, Oregon97401 (Address of principal executive offices) (Zip Code) (541) 686-8685 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Act. (Check one). Large accelerated filerAccelerated filerXNon-accelerated filer Smaller Reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date: Common Stock outstanding as of April 30, 2011:18,427,084 PACIFIC CONTINENTAL CORPORATION FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS Page Part 1 Financial Information 3 Item 1 Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Changes in Shareholders’ Equity and Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3 Quantitative and Qualitative Disclosures About Market Risk 47 Item 4 Controls and Procedures 47 Part II Other Information 47 Item 1 Legal Proceedings 47 Item 1A Risk Factors 47 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3 Defaults Upon Senior Securities 52 Item 4 [Removed and Reserved] 52 Item 5 Other Information 52 Item 6 Exhibits 52 Signatures 53 Part IFinancial Information Item 1Financial Statements Pacific Continental Corporation and Subsidiary Consolidated Balance Sheets (In thousands, except share amounts) (Unaudited) March 31, December 31, March 31, ASSETS Cash and due from banks $ $ $ Interest-bearing deposits with banks Total cash and cash equivalents Securities available-for-sale Loans held-for-sale Loans, less allowance for loan losses and net deferred fees Interest receivable Federal Home Loan Bank stock Property and equipment, net of accumulated depreciation Goodwill and intangible assets Deferred tax asset Taxes receivable - - Other real estate owned Prepaid FDIC assessment Other assets Total assets $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Noninterest-bearing demand $ $ $ Savings and interest-bearing checking Time $100,000 and over Other time Total deposits Federal funds and overnight funds purchased - - Federal Home Loan Bank borrowings Junior subordinated debentures Accrued interest and other payables Total liabilities Shareholders' equity Common stock, shares authorized:50,000,000 at March 31, 2011 and December 31, 2010, 25,000,000 at March 31, 2010; shares issued and outstanding:18,421,132 at March 31, 2011, 18,415,132 at December 31, 2010 and 18,393,773 at March 31, 2010 Retained earnings Accumulated other comprehensive gain Total liabilities and shareholders’ equity $ $ $ See accompanying notes. 3 Pacific Continental Corporation and Subsidiary Consolidated Statements of Operations (In thousands, except share and per share amounts) (Unaudited) Three months ended March 31, Interest and dividend income Loans $ $ Securities Federal funds sold & interest-bearing deposits with banks 2 1 Interest expense Deposits Federal Home Loan Bank & Federal Reserve borrowings Junior subordinated debentures 31 Federal funds purchased 11 11 Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges on deposit accounts Other fee income, principally bankcard Loan servicing fees 28 17 Mortgage banking income 42 35 Loss on sale of investment securities (9 ) - Other noninterest income Noninterest expense Salaries and employee benefits Premises and equipment Bankcard processing Business development FDIC insurance assessment Other real estate expense 88 Other noninterest expense Income before provision for income taxes Provision for income taxes Net income $ $ Earnings per share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Common stock equivalents attributable to stock-based awards Diluted See accompanying notes. 4 Pacific Continental Corporation and Subsidiary Consolidated Statements of Changes in Shareholders’ Equity and Comprehensive Income (In thousands, except share amounts) (Unaudited) Accumulated Other Number Common Retained Comprehensive of Shares Stock Earnings Income (Loss) Total Balance, December 31, 2009 $ $ $ ) $ Net income Other comprehensive income: Unrealized gain on securities less:realized losses on securities (OTTI) ) Deferred income taxes ) Other comprehensive income Comprehensive income Stock issuance 38 38 Stock options exercised and related tax benefit Share-based compensation Cash dividends ) ) Balance, December 31, 2010 Net income Other comprehensive income: Unrealized gain on securities Deferred income taxes ) Other comprehensive income 88 88 Comprehensive income Stock options exercised and related tax benefit 44 44 Share-based compensation Cash dividends ) ) Balance, March 31, 2011 $ See accompanying notes. 5 Pacific Continental Corporation and Subsidiary Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three months ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization, net of accretion Valuation adjustment on foreclosed assets - Loss (gain) on sale of foreclosed assets 57 (1 ) Provision for loan losses Deferred income taxes Share-based compensation Excess tax benefit of stock options exercised (6
